RECEIVED UNITED STATES DISTRICT COURT

OCT 15 2019 WESTERN DISTRICT OF LOUISIANA
WESTERN CHO NnIGT OF LOUISIA ALEXANDRIA DIVISION

ALEXANDRIA, LOUISIANA

DEVY FOSTER CIVIL ACTION NO. 1:17-00656
VERSUS
JUDGE DEE D. DRELL
WAL-MART LOUISIANA, LLC MAG. JUDGE PEREZ-MONTES
MEMORANDUM ORDER

 

Before the court are two motionsin limine filed by the defendant, Wal-Mart Louisiana,
LLC’s. Wal-Mart’s first motion is a Daubert motion (Doc. 54) which seeks to exclude the
testimony of plaintiffs’ expert witness, Russell Kendzior, and the second is a motion to exclude
various evidence and argument at trial (Doc. 61).

Daubert Motion

Wal-Mart seeks to exclude Kendzior from testifying under Federal Rule of Evidence 702

because Kendzior’s testimony will not “help the trier of fact to understand the evidence or

Ee

determine a fact in issue....” We agree.

An expert may offer an opinion [i]f scientific, technical, or other specialized knowledge
will assist the trier of fact to understand the evidence or to determine a fact in issue.” Fed.R.Evid.
702. The rule has been interpreted to “permit expert opinion even if the matter is within the
competence of the jurors if specialized knowledge will be helpful, as it maybe in particular
situations. U.S. v. Wiley, 57 F.3d 1374 (5" Cir.1995), citing | McCormick on Evidence §13 at 54
(1992) (footnote omitted). Ms. Foster has not sufficiently explained how Kendzior’s testimony

will assist the jury in understanding the standards of care. Though she states he will testify

regarding the following:
1. “Why the unreasonably dangerous condition was allowed to be present.
For many years the retail industry itself has recognized this as an unreasonably
dangerous condition.
3. There are widely recognized “proper methods” to address and prevent this type
of unreasonably dangerous condition.”
4, These “proper methods” consist of reasonable means to eliminate or reduce the
unreasonably dangerous condition, AND
5. The defendant did not address the unreasonably dangerous condition the right
way.
none of these questions requires specialized knowledge to answer.
The instant lawsuit is a standard slip and fall tort case. According to Ms. Foster, August
2016 was a particularly rainy month. On the day she visited her local Wal-Mart, August 12, 2016,
three inches of rain fell. Due to a roof leak, a puddle of water accumulated in a well traversed
area. Though employees were nearby, no one marked the area as wet nor made attempts to dry
the floor. Thus, as she made her way through, she slipped in the water, fell, and injured herself.
These alleged facts alone answer much of the questions Ms. Foster wants her expert to answer.
The questions that are not answered can be by exercising common sense. There are no facts, nor
anything contained in either Wal-Mart’s procedures or the standard practices outlined by the
American Society of Testing and Materials, that the jury needs assistance interpreting.
Additionally, the jury instructions that will be provided at the close of evidence furnish the
jurors with sufficient guidance regarding the consideration of these factors. As such, enhancement
by an expert witness is not necessary and Russell Kendzior is excluded from testifying as an expert
witness at trial.
Exclusion of a Specific Damage Award
Wal-Mart’s motion to exclude Ms. Foster from specifying a damage award at trial because

she failed to provide that information in her initial discovery responses or amended responses as

required under Rule 26(a) is denied. Wal-Mart has shown no prejudice nor inability to evaluate
the damage claims in this, typical, slip and fall case. We are loath to prevent this from being a jury
determined issue under the circumstances.
Exclude Future Medical Expenses

As Ms. Foster is not seeking future medical expenses, this request is denied as moot.
Exclude Testimony Regarding Statements from Medical Providers

Wal-Mart seeks to prevent Ms. Foster from testifying about what her doctors told her about
her condition. Specifically, Wal-Mart seeks to exclude evidence and testimony regarding
unsubstantiated diagnoses. This request is generally denied at this time as the court cannot assess
the context of the testimony until trial. Obviously, to the extent the statements of her doctors
would be hearsay, such testimony would be excluded. Still, Ms. Foster would not be precluded
from describing her symptoms and pain. Any further rulings on the evidence are suspended until
trial.

Exclude Wal-Mart’s Size, Wealth or Ability to Pay a Verdict

This request is granted as Ms. Foster has expressed no opposition.

Exclude References to “Send a Message” or Acting as the “Conscience of the Community”

The court reserves ruling until trial on this request as the context of the statements are
unknown. However, to the extent Ms. Foster seeks to inflame the jury and/or obtain a damage
award that is punitive in nature, the request is granted.

Exclude Reference to Plaintiffs as Victims

Again, the court reserves ruling until the time of trial. Counsel is cautioned that all parties

must be referred to by proper name, not first names nor nicknames.

Reference to Court’s Denial of Wal-Mart’s Motion for Summary Judgment

This request is granted as plaintiffs state no opposition.
In light of the foregoing, it is

ORDERED that Wal-Mart’s Daubert motion is GRANTED.

IT IS FURTHER ORDERED that Wal-Mart’s motion in limine is DENIED IN PART
AND GRANTED IN PART for the reasons expressed herein.

7.
SIGNED this bs > day of October 2019, at Alexandria, Louisiana.

       

JUDGE DEE D. DRELL
UNITED STATES DISTRICT COURT
